Citation Nr: 0827958	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  04-23 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, S.R.


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington, which, inter alia, denied the veteran's 
March 2002 claim for service connection for a skin condition.  
The claims folder was subsequently transferred to the VA 
Portland, Oregon Regional Office (Portland RO)  

The veteran testified before the undersigned Veterans Law 
Judge at the Portland RO (Travel Board hearing) in January 
2007; a copy of the hearing transcript is in the record.

In May 2007, the Board remanded this case to the RO for 
additional evidentiary development.  The case is now before 
the Board for further appellate consideration.

In a September 2007 statement, the veteran informed the RO 
that he wished to reopen his claim of entitlement to service 
connection for individual unemployability.  The RO has not 
fully addressed this issue and the matter is referred to the 
RO for appropriate action.

The Board notes that the April 2008 supplemental statement of 
the case, which was mailed to the veteran by the Department 
of Veterans Affairs Appeals Management Center, has been 
returned as undeliverable with forwarding information 
indicating that an attempt was made to forward the mailing to 
another address in Oregon.  It does not appear from the 
claims file that the veteran has ever notified the VA that he 
moved or provided VA with a current address.  In Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993), the United States Court 
of Appeals for Veterans Claims (Court) stated: "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  In this case, every 
reasonable effort was made to locate the veteran.


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's skin condition and active 
military service.


CONCLUSION OF LAW

The veteran's skin disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  For claims pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was recently amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A September 2002 letter provided to the veteran before the 
April 2003 rating decision satisfied the VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the veteran of what evidence was needed to establish 
his service connection claim, what the VA would do and had 
done, and what evidence he should provide.  The September 
2002 letter also informed the veteran that it was his 
responsibility to help the VA obtain medical evidence or 
other non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records, private medical records, and VA treatment records 
have been obtained.  Additionally, the veteran was provided 
with two VA examinations, in March 2003 and in August 2007.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in obtaining evidence that is required by 
statute.  38 U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2007).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term 'acute 
and subacute peripheral neuropathy' means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309 (e), Note 2. 
 
The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
(PCT) shall have become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 
 
The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002). 
 
Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

Service personnel records reflect that the veteran served in 
Vietnam.  In a May 2004 statement of the case, the RO 
conceded exposure to Agent Orange in this matter. 
 
Service treatment records reflect no evidence of any skin 
condition having developed in service.  Post-service, there 
was no evidence of the veteran developing a skin condition 
within a year of his discharge from service.

In a March 2002 letter, the veteran stated that he has had 
problems with skin rashes since "shortly after leaving 
Vietnam."  However, at his January 2007 Travel Board 
hearing, the veteran twice stated that his skin condition had 
begun approximately "15 years ago."  Counting back from 
2007, that would put the first appearance of the veteran's 
skin condition in 1992.

Moreover, the veteran has provided no medical evidence of a 
connection between a skin disorder and his time in service.  
Indeed, at his January 2007 Travel Board hearing, the veteran 
stated that no dermatologist has related his skin condition 
to his time in service, or to his exposure to Agent Orange.

The veteran was provided with two VA examinations to 
determine the nature and etiology of his skin condition, in 
March 2003 and in August 2007.  In March 2003, the first VA 
examiner found hyperpigmented scars of about 2 centimeters in 
diameter, with three or four on his forearms, and a couple on 
both legs.  The examiner noted that the scars appeared to be 
the proper shape for a scar from nummular eczema, and opined 
that this was "probably" the diagnosis.  However, the 
examiner stated that he was unable to evaluate further 
because the veteran's claims file and medical records were 
unavailable, and the rash was not present at the time of the 
examination.

The veteran received a second VA examination in August 2007.  
The second VA examiner reviewed the veteran's chart, and, 
after examination, diagnosed the veteran with prurigo 
nodularis.  The VA examiner opined that the veteran's skin 
condition was caused by persistent rubbing and scratching of 
lesions, and was not related to exposure to Agent Orange.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Here, the August 2007 VA examiner's opinion 
that the veteran's skin condition is not related to exposure 
to Agent Orange is competent medical evidence because it was 
arrived at by a medical professional after an examination of 
the veteran.

At his January 2007 hearing before the Board, the veteran 
stated that he believes that his skin condition is related to 
service because he did not have the condition prior to 
service.  The veteran's statement is less persuasive than the 
VA examiner's professional medical opinion.  As a layperson 
with no apparent medical expertise or training, the veteran 
is not competent to comment on the etiology of a medical 
disorder.  Where, as here, the determinative issue involves 
medical causation, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for a skin 
condition; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the veteran's claim is denied.


ORDER

Service connection for a skin disorder, to include as due to 
herbicide exposure in service, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


